Citation Nr: 9936282	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  96-13 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a shell fragment wound of the left thigh.  

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or at the housebound 
rate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter-in-law



ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from February 1944 to 
October 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Albuquerque Regional 
Office (RO).  The procedural details of this case were 
discussed in the Board's September 1997 and April 1999 
decisions.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2.  The residuals of a shell fragment wound of the left thigh 
are manifested by pain and increased fatigability supported 
by adequate pathology and evidenced by the visible behavior 
of the appellant undertaking the motion.  

3.  The appellant's service-connected disabilities do not 
render the appellant bedridden, housebound, or in need of 
regular aid and attendance.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for residuals of 
a shell fragment wound of the left thigh are met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.40, 4.45, 4.56, 4.73, Diagnostic Code 5314 (1999).  

2. The criteria for special monthly compensation based on the 
need for regular aid and attendance or at the housebound rate 
are not met.  38 U.S.C.A. §§ 1114(k) and (l), 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.350, 3.352 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Evaluation in Excess of 
30 Percent for Shell Fragment Wound of the Left Thigh

A.  Factual Background

In November 1944 the appellant was wounded in action, 
suffering a shrapnel wound to the left upper leg.  The wound 
left a residual linear scar and the foreign body was not 
removed.  The RO granted service connection in a December 
1945 rating decision, and the disability was assigned a 10 
percent evaluation.  In various rating decisions and 
confirmed rating decisions through the early 1990s, including 
a Board decision in May 1984, the appellant's requests for an 
evaluation in excess of 10 percent were denied.  

In October 1994, the appellant filed a claim for an 
evaluation in excess of 10 percent.  The RO initially denied 
the claim in July 1995 and March 1996 rating decisions.  The 
Board remanded the claim in September 1997 for a VA 
orthopedic examination, which was accomplished in March 1998.  
The RO then increased the evaluation to 30 percent in a July 
1998 rating decision based on the application of the facts of 
the appellant's injury to the amended criteria for evaluation 
of muscle injuries.  See 62 Fed. Reg. 30,235-40 (June 3, 
1997) (effective July 3, 1997 and codified at 38 C.F.R. 
§§ 4.56, 4.73, Diagnostic Code 5311 (1999)).  The RO assigned 
October 31, 1993 as the effective date of the 30 percent 
evaluation.  

The facts relevant to this appeal begin with an October 1994 
VA clinical record indicating that the appellant complained 
of worsening left leg pain with fair control.  

An October 1994 social worker's statement indicated that the 
appellant stated he had difficulty with his left lower leg 
secondary to his service-connected shell fragment wound.  

A November 1994 VA clinical record revealed pain in the left 
leg and hip, psoriasis in the left lateral thigh, and 
arthritis.  

A January 1995 VA clinical record showed that the appellant's 
left lateral hip area was painful at the sight of the 
service-connected wound.  The examiner noted probable 
psoriatic arthritis and gout.  

An April 1995 VA clinical record noted worsening pain in left 
lower leg.  

VA examination in May 1995 showed that the appellant 
complained of pain in the left thigh scar and pain on all 
movements of the left hip.  It was noted that the appellant 
retired from his construction job because of leg pain.  The 
left lateral thigh scar was  described as tender at the 
inferior end with an overlying psoriatic plaque.  The scar 
was attached to the anterior thigh muscles, probably vastus 
externus, in view of its somewhat lateral position on the 
thigh.  There was no swelling or deformity in the region of 
the thigh.  The appellant had limited movement of the left 
hip with abduction of 30 degrees and flexion of 90 degrees.  
A x-ray revealed mild osteoarthritis of the left hip.  The 
diagnosis was shell fragment wound, left thigh, Muscle Group 
XIV, tender upper scar with increasing pain over the passing 
of time.  Also noted was psoriatic arthritis and degenerative 
joint disease of the left hip.  

An October 1995 VA clinical record reported left hip pain 
relieved by Motrin.  

February 1996 VA clinical records described constant and 
worsening pain in the left leg without relief by medications.  
The records also showed reduced range of motion and some 
atrophy in the left hip.  An examiner commented that the left 
hip pain was secondary to arthritis.  

VA examination in February 1996 revealed that the appellant 
walked unsteadily.  The left thigh scar was described as 
nontender.  Motion in the left hip appeared "quite normal" 
without significant limitation in flexion, extension, 
abduction, or adduction.  The diagnosis was multiple soft 
tissue scarring from shell fragment injuries.  

A March 1996 VA clinical record showed the appellant's 
complaints of left hip problems and an assessment of 
arthritis.  

VA hospitalization in April 1996, primarily for cardiac 
symptomatology, showed that the appellant complained of 
bilateral lower extremity swelling.  The discharge summary, 
however, showed no physical findings regarding the left hip 
or thigh.  

The appellant testified at a May 1997 hearing that he had 
muscle cramps in his left thigh and increased fatigue 
following activity, for which he took over-the-counter 
medication.  

A July 1997 VA clinical record revealed psoriasis of the left 
hip.  

A December 1997 VA clinical record noted increased pain in 
all joints (mostly the hands and wrists), but no indication 
of left thigh or hip symptomatology.  

VA examination in March 1998 showed that the appellant 
complained of chronic pain in the left thigh and hip related 
to the presence of shell fragments in the soft tissues of the 
thigh.  Examination of the left thigh revealed a well healed 
12-centimeter scar on the lateral aspect of the thigh and a 
large area of psoriasis involving the lateral aspect of the 
thigh.  The range of motion of the left hip was as follows: 
flexion 75 degrees, extension zero degrees, abduction 45 
degrees, adduction 10 degrees, internal rotation five 
degrees, and external rotation 30 degrees.  The diagnoses 
included symptomatic residuals of shell fragment wounds of 
the left thigh, chronic severe left hip pain (etiology 
undetermined), and psoriasis.  

A May 1998 VA examination report, building on the March 1998 
examination, indicated that an MRI of the left hip 
demonstrated a normal joint space and no evidence of 
avascular necrosis.  The examiner noted that these findings 
did not support a finding of arthritis.  It was noted that 
the appellant complained of pain, weakness, stiffness, and 
swelling in the lower extremities, as well as fatigability 
and loss of endurance.  The examiner commented that the 
appellant periodically used walking assistance and a cane, 
complaining of episodic and occasional severe exacerbations 
of left hip pain.  Flare-ups seemed to be produced by 
increased activity and weather changes.  

Examination found a 12-centimeter well-healed scar on the 
lateral aspect of the left thigh, without adhesions or 
underlying soft tissue adherence, erythema, or induration, 
and with minimal tenderness to palpation and moderate 
tenderness to deep palpation over the large motor groups of 
this area.  There was no evidence of swelling, induration, 
erythema, heat, instability, or deformity.  There was painful 
motion at the extremes of the range of motion and 
fatigability was seen with motion.  Motor strength testing 
was 4/5 for all groups about the left hip.  The range of 
motion of the left hip was 75 degrees flexion, 0 degrees 
extension, 45 degrees abduction, 10 degrees adduction, 5 
degrees internal rotation, and 30 degrees external rotation.  
The diagnosis was soft tissue injuries about the left hip and 
thigh as a direct result of the veteran's previous 
penetrating trauma during combat to the left thigh and hip 
area.  The examiner concluded by stating that the restriction 
in range of motion, pain, and other symptomatology seemed to 
be completely secondary to the penetrating trauma of the 
combat wound.  

VA examination in May 1999 indicated that the appellant 
complained his left leg fatigued easily and was occasionally 
painful, and that he could walk only about 100 feet before 
requiring rest.  He also complained that the pain limited his 
ambulation.  Examination revealed inflamed patches of 
psoriasis on the left lateral thigh over his scar that seemed 
unrelated to his pain or joints.  A 12-centimeter scar on the 
left lateral thigh was well healed with no signs of infection 
or adhesion.  A one-centimeter scar on the left lower medial 
thigh was also well healed without signs of infection or 
induration.  There was no tenderness, redness, or ankylosis 
in the left hip joint.  The examiner noted that the appellant 
walked with a limp, favored his left leg, and was unable to 
stand on his left leg without support of a cane.  Range of 
motion of the hip was forward flexion 110 degrees, extension 
10 degrees, abduction 35 degrees, adduction 15 degrees, 
external rotation 30 degrees, and internal rotation 10 
degrees, with pain in the left hip through a range-of-motion 
routine and specifically when the left hip joint was 
passively moved beyond the measurements noted above.  The 
diagnoses included status post shell fragment wound of the 
left thigh completely healed; and mild osteoarthritis of the 
left hip with pain and limited range of motion.  

B.  Analysis

The claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, it is not inherently implausible.  See 
Drosky v. Brown, 10 Vet. App. 251, 254 (1997); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (contention of an 
increase in disability severity renders claim well grounded).  
The Board finds that VA has satisfied its statutory 
obligation to assist the appellant in the development of 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  On 
appellate review, the Board sees no areas in which further 
development may be fruitful.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.

If the preponderance of the evidence is in favor of the 
veteran's claim, or the evidence is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The disability is assigned a 30 percent evaluation under the 
criteria of Diagnostic Code 5314 for Muscle Group XIV for 
moderately severe impairment of knee movement.  A 40 percent 
evaluation may be warranted for severe impairment of knee 
movement, as illustrated by the following criteria:  

? Type of injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple 
low velocity missiles, or with shattering bone fracture 
or open comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring. 

? History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, 
worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep 
up with work requirements.  

? Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in the 
missile track.  Palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured 
side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma 
and explosive effect of the missile; (B) Adhesion of 
scar to one of the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where 
bone is normally protected by muscle; (C) Diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; (D) Visible or measurable 
atrophy; (E) Adaptive contraction of an opposing group 
of muscles; (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; (G) 
Induration or atrophy of an entire muscle following 
simple piercing by a projectile.  

38 C.F.R. §§ 4.56, 4.73.?  

In light of this criteria, the evidence of record is silent 
as to a significant portion of the rating criteria.  For 
example, the evidence does not indicate that the scar on the 
left thigh is ragged, depressed, indurated, or adherent, or 
that there was wide damage to the muscle groups along the 
track of the missile.  Nor is there evidence suggesting 
reduced muscle excitability to electrical current, adaptive 
contraction of an opposing group of muscles, loss of deep 
fascia or muscle substance, or soft flabby muscles.  While 
the service medical records indicate that a foreign body was 
retained in the left thigh, the current evidence does not 
indicate that this object results in any further disability 
or that there are multiple minute scattered foreign bodies.  

There is evidence of pain, weakness, loss of power, decreased 
coordination, uncertainty of movement, and some atrophy.  The 
difficulty here is that the evidence does not clearly 
delineate between the service-connected wound and other 
potential causes of these symptoms, most notably nonservice-
connected arthritis and a service-connected left knee injury, 
neither of which should be considered in this appeal.  

Most significantly, the May 1998 VA examination documented 
flare-ups produced by increased activity or fatigue.  The 
examiner noted that fatigue could be seen on motion.  The May 
1999 VA examination also indicated that the left thigh and 
hip were easily fatigued, resulting in limited ambulation and 
increased pain past the limits of motion.  A complete 
evaluation of the disability requires consideration of any 
functional loss due to pain associated with any limitation of 
motion and a determination of whether a finding of such pain 
is supported by adequate pathology and evidenced by the 
visible behavior of the appellant undertaking the motion.  
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 
38 C.F.R. §§ 4.40 and 4.45.  Those criteria are met in this 
case, as evidenced by the May 1998 and May 1999 VA 
examination results, thereby demonstrating severe impairment 
and supporting the assignment of a 40 percent evaluation 
under the criteria of Diagnostic Code 5314.  

II.  Housebound Status and Permanent Need for Aid and 
Attendance

Increased compensation is payable by reason of need for aid 
and attendance or by reason of being housebound.  38 U.S.C.A. 
§ 1114(k), (l); 38 C.F.R. §§ 3.350(a)(2), (b)(3) and (4)(i).  
Special monthly compensation provided by 38 U.S.C.A. 
§ 1114(l) is payable, in part, for being bedridden or so 
helpless as to be in need of regular aid and attendance, 
based on the criteria set forth at 38 C.F.R. § 3.352(a).  
38 C.F.R. § 3.350(b)(3) and (4).  

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph, "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).  

The performance of the necessary aid and attendance service 
by a relative of the beneficiary or other member of his 
household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352(c).  

The appellant also seeks entitlement to a special monthly 
compensation based on claimed housebound status.  The special 
monthly compensation provided by 38 U.S.C.A. § 1114(s) is 
payable where the appellant has a single service-connected 
disability rated as 100 percent and, 

(1)  Has additional service-connected disability or 
disabilities independently ratable at 60 percent, 
separate and distinct from the 100 percent service-
connected disability and involving different 
anatomical segments or bodily systems, or 

(2)  Is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is 
substantially confined as a direct result of 
service-connected disabilities to his or her 
dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, 
and it is reasonably certain that the disability or 
disabilities and resultant confinement will 
continue throughout his or her lifetime.  

38 C.F.R. § 3.350(i).  

In a May 1995 statement, a VA staff rheumatologist indicated 
that the appellant had severely disabling arthritis and was 
cared for by his son.  The rheumatologist noted that the 
appellant was completely disabled and required the presence 
of his son to clean house, help him dress, wash clothes, and 
generally assist him in all his activities of daily living.  

The appellant testified at a May 1997 hearing that he 
required the constant aid of someone else.  His daughter-in 
law stated that he needed help with daily living activities, 
such as cooking, cleaning, traveling, and getting dressed, 
although he did not require assistance in personal hygiene 
activities, which the appellant did on his own.  The 
appellant indicated that he could drive himself to the store.  

VA examination in May 1999 noted diagnoses of gouty 
arthritis, status post shell fragment wound of the left thigh 
completely healed, mild osteoarthritis of the left hip with 
pain and limited motion, and arthritis affecting the left 
knee, right ankle, both wrists and shoulders.  The examiner 
concluded that while the appellant had pain associated with 
his arthritis, he was not housebound or bedridden.  He was 
able to walk slowly with a cane, but fatigued easily.  He was 
able to dress and undress himself and take care of his 
personal hygiene.  He did not need assistance in lifting 
items, but probably should be accompanied by a companion when 
away from home in the event that he stumbled while walking.  

As to whether the appellant is in need of aid and attendance, 
the record indicates that the appellant is not bedridden.  
Neither the May 1995 VA rheumatologist's statement nor the 
May 1999 VA examination report indicated that the appellant 
was bedridden.  Moreover, the appellant did not contend he 
was bedridden at his hearing in May 1997, where he stated 
that he was able to travel either on his own or with the aid 
of a companion such as his daughter-in-law.  None of this 
evidence suggests that the appellant is bedridden.  

As to other criteria for assignment of special monthly 
compensation based on the need for aid and attendance, the VA 
rheumatologist in the May 1995 statement indicated that the 
appellant was cared for by his son because he was completely 
disabled and required his son's assistance to clean house, 
help him dress, wash clothes, and conduct all his activities 
of daily living.  The May 1999 VA examination report 
essentially contradicts those findings.  The examiner there 
concluded that the appellant was able to dress and undress 
himself and take care of his personal hygiene.  Although the 
examiner did note that a companion probably should accompany 
the appellant when he was away from home in the event that he 
stumbled while walking, this conclusion does not imply that 
the appellant is unable to care for himself and is consistent 
with the testimony of the appellant, who indicated at the May 
1997 hearing that he could leave his home and drive a car to 
the store by himself if necessary.  Thus, the conclusion 
expressed in the May 1995 VA rheumatologist's statement is 
outweighed by the May 1999 VA examination report and the 
appellant's own testimony.  Even if the evidence were 
approximately balanced between evidence in favor of and 
against the claim, the May 1995 statement is of little 
probative value because it indicated that the need for 
constant aid and attendance was due to arthritis, a 
nonservice-connected disability that may not form the basis 
for special monthly compensation.  

As to whether the appellant may be entitled to special 
monthly compensation based on housebound status, the May 1995 
VA rheumatologist's statement is silent as the whether the 
appellant is housebound.  The May 1999 VA examiner, though, 
indicated that the appellant was not housebound.  The 
appellant testified at his May 1997 hearing that he was able 
to leave his home, sometimes with a companion and sometimes 
alone.  This evidence does not suggest that the appellant is 
substantially confined to his home secondary to any 
disability, much less a service-connected disability.  

For these reasons, the preponderance of the evidence is 
against the claim of entitlement to special monthly 
compensation based on the need for regular aid and attendance 
or at the housebound rate.  


ORDER

Entitlement to a 40 percent evaluation for residuals of a 
shell fragment wound of the left thigh is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.  

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or at the housebound rate is 
denied.  



		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals






? The rating criteria for evaluation of muscle injuries were recently altered effective July 3, 1997.  See 
38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5314 (1996); 62 Fed. Reg. 30,235-40 (June 3, 1997) (codified at 
38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5314 (1999)).  The RO apparently evaluated the claim only under 
the new version of the regulation rather than both the new and the old version of the regulation.  When a 
relevant regulation changes during the pendency of an appeal, as is the case here, the version most favorable 
to the appellant applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  See also DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this case, however, the 
regulatory changes were made because medical science has advanced, and commonly used medical terms 
have changed.  The effect of these amendments was to update this portion of the rating schedule to ensure 
that it used current medical terminology and unambiguous criteria, and that it reflected medical advances that 
have occurred since the last review.  As such, the amendments did not substantively change the regulation for 
purposes of appellate review.  


